Citation Nr: 1714684	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) special processing unit in Cleveland, Ohio.  Jurisdiction of the appeal is currently with the RO in Houston, Texas.

The Veteran testified at an October 2016 Travel Board hearing.  The hearing transcript is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a currently diagnosed lumbar intervertebral disc syndrome with degenerative arthritis, osteopenia, scoliosis, and multilevel spinal stenosis.

2.  Service treatment records show that the Veteran was treated for multiple injuries to the lumbar spine in service.  

3.  Lumbar spine pain symptoms were chronic in service and continuous since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar intervertebral disc syndrome with degenerative arthritis, osteopenia, scoliosis, and lumbar spinal stenosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Because this decision constitutes a full grant of the benefits sought on appeal a discussion regarding VCAA notice or assistance duties is required.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran has currently diagnosed lumbar intervertebral disc syndrome with degenerative arthritis, osteopenia, scoliosis, and lumbar spinal stenosis.  See September 2010 VA authorized examination, November 2010 VA examination, and VA treatment records. 

Service treatment records show that the Veteran was treated for multiple injuries to the lumbar spine in service.  The Veteran was first treated for an injury to the lumbar spine in January 1966 while he was engaged in hand-to-hand combat practice, and was treated clinically for low back strain.  Clinical treatment records show that two days later, he reinjured his back during hand-to-hand combat practice.  The Veteran was seen for a third time in January 1966 for continuing symptoms of low back pain, and was admitted to the hospital for five days for lumbosacral strain.  The Veteran was admitted again at the U.S. Army Hospital in Fort Carson, Colorado in March 1966 when he fell backward down a flight of stairs, landing on the lumbar spine.  X-rays showed no fracture or dislocation and the Veteran was treated for bed rest for three days.  The Veteran had a third injury to the lumbar spine in April 1966 when he fell from a tank.  Lumbar spine x-rays were negative.  A September 1967 separation examination report shows that the Veteran reported having intermittent low back pain present since basic training.

The Board finds that lumbar spine pain symptoms were chronic in service and continuous since service separation.  Service treatment records show that the Veteran had chronic low back pain symptoms in service, and he reported having continuing lumbar spine pain symptoms at the time of his separation from service.  In lay statements and during October 2016 Board hearing testimony, the Veteran testified that his lumbar spine symptoms had been continuous since service separation.  He stated in his June 2013 substantive appeal that he was treated by his family physician, Dr. S., for lumbar spine pain in 1970, and continually since then until 1977 when he was referred to an orthopedic surgeon for surgery.  In hearing testimony, he reported that during this time period, he would take vacation time once or twice a year due to back pain, and that prior to his surgery, his back went out and he was put in traction.  The Veteran has identified treatment for back surgeries at St. Francis Medical Center in October 1977, at Downy Regional Medical Center in 1983 and 1985, and at VA in 2010.  While it does not appear that efforts to obtain medical records from St. Francis Medical Center or Downy Regional Medical Center were made, VA treatment records dated from 2000 to 2010, prior to the appeal period, also show that the Veteran reported having a history of back surgery in 1977, 1983, and 1985.  The Board finds that this reported history, provided for medical treatment purposes is credible and probative.  VA treatment records dated from 2000 to present show that the Veteran has continued to receive treatment for a chronic lumbar spine disability with a history of surgery at VA in 2010.  The Board finds that the Veteran has described having continuous back pain symptoms since service separation with a history of treatment since 1970.  The Board finds that the Veteran has consistently described the names, dates, and locations of post-service treatment providers, and finds that lay evidence and testimony provided by the Veteran is credible.  

While a November 2010 VA examiner opined that the Veteran's lumbar spine disability was less likely as not related to service, the examiner's rationale was based largely on the reasoning that the record was silent for documented  complaints or treatment for a chronic disabling condition for approximately ten years, from 1967 to 1977.  The Board finds, however, that the examiner did not adequately consider continuity of symptoms as evidenced by the Veteran's report of continuing back pain at service separation, or lay testimony and statements indicating that he had continuing back pain symptoms with treatment provided by his private physician from 1970 to the time of his surgery in 1977.  The Board finds, therefore, that the VA opinion is not based on a fully accurate factual background and is not adequate.  A September 2010 VA authorized examiner took a detailed medical history with regard to the Veteran's back disability, consistent with the reported history shown by the record, but did not provide an opinion with regard to the etiology of his back disability.

The Board finds that the Veteran has credibly described continuity of back pain symptoms and treatment post-service.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that that he experienced chronic symptoms of pain in the lumbar spine in service and continuous symptoms after service separation; therefore, the criteria for the presumptive provision of 38 C.F.R. § 3.303 (b) have been met.  As the Board finds that the weight of the evidence demonstrates that the currently diagnosed lumbar spine disability is related to service by a finding of continuity of symptomatology, the criteria for a grant of presumptive service connection are met under 38 C.F.R. § 3.303 (b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303 (d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for lumbar intervertebral disc syndrome with degenerative arthritis, osteopenia, scoliosis, and lumbar spinal stenosis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for lumbar intervertebral disc syndrome with degenerative arthritis, osteopenia, scoliosis, and lumbar spinal stenosis is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


